Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 5 there is no antecedent basis for the rod. Claims 2, 5 are therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 11 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by Graf (US 9547278).
With regard to claim 1 Graf discloses a balance for a horological movement (title), comprising rigid parts constituted by a hub defining the pivot axis of said balance (figure 1), at least one felloe segment (10), at least one arm connecting said at least one felloe segment to said hub (figures 1-2), and including at least one slot for receiving and gripping in position an inertia-block (5), said at least one slot (at 20) opening into a housing delimited on the one hand by a rigid part of said balance (figures 1-2), and on the other hand an elastic arm (20) including a first end integral with a rigid part of said balance (figures 1-2), and a second distal end OA) which is free relative to said hub, to said arm, and to said felloe segment (figures 1-2),
wherein said elastic arm has a body of a non-constant section (figures 1-2), a part of the body having a greater thickness than the rest of the elastic arm so as to have a larger volume of material under stress and store a maximum of elastic energy (figures 1-2).

With regard to claim 2 Graf discloses the balance according to claim 1, wherein the elastic arm is shaped to remain below a plastic deformation threshold of 0.3% at the bottom of the housing during a substantially vertical elevation of the elastic arm relative to the rigid part of the balance to place the rod of the inertia-block (the base portion at the hub would not deform during operation of the arm 20, figures 1-2).

With regard to claim 5 Graf discloses the balance according to claim 1, wherein said rigid part comprises a notch for positioning the inertia-block, the width of the opening being less than the diameter of the rod the inertia-block (figures 1-2 show the notch, the diameter pertains to the inner smaller diameter which is lass than the top bottom diameter. As visible in figure 4 the weight has an increase diameter element on either axial side).

    PNG
    media_image1.png
    139
    227
    media_image1.png
    Greyscale


With regard to claim 6 Graf discloses the balance according to claim 1, wherein the elastic arm is integral with the hub (figures 1-2).

With regard to claim 7 Graf discloses the balance according to claim 1, wherein said at least one elastic clamping organ is made in one piece with the balance (figures 1-2)

With regard to claim 8 Graf discloses the balance according to claim 1, further comprising several elastic arms, the elastic arms being disposed in a central symmetry having for centre that of the balance (figures 1-2).

With regard to claim 9 Graf discloses a horological movement comprising at least one balance according to claim 1 (column 1 lines 10-15).

With regard to claim 11 Graf discloses a method for mounting an inertia-block on a balance according to claim 1, the mounting method comprising the following steps:
a) placing the balance on a support and maintaining it in place (figures 1, 2, 4);
b) placing the inertia-block at the housing so that the foot rests in the housing, the foot being positioned in alignment with the slot (figures 1, 2, 4);
c) displacing the inertia-block in a rectilinear direction towards the slot to house the foot in the notch, the foot of the inertia-block spreading the elastic arm during its displacement (figures 1-2, 4). 
The weight 5 is shown in figure 4 with a wider top bottom piece than the middle portion. It thus cannot be inserted without aligning these wider portions relative to the mounting arms, this necessitates a placing on the support and maintaining it, placing in alignment with the slot, and displacing the inertia block in a rectilinear direction toward the slot. Even if the arm were moved to a wider position and the weight inserted from the top. There would still be a placings step of at least top of 5 to the one arm, a maintaining step during operation of the arm, placing of 5 at rest in the housing, and displacement of the arm toward the weight 5 such that the weight moves toward the slot as defined in part including the arm until the weight 5 is retained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US 9547278).
With regard to claim 4 (depends from claim 1) Graf does not disclose the claimed: wherein the elastic arm provides a retaining force of at least 0.7 N when the inertia-block is mounted.
The value of .7 N is a small force value and no orientation or direction is defined in the claim. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Graf’s elastic arm to provide a retention force of at least .7N in at least one orientation including axially, radially, and/or circumferentially. The reason for doing so would have been to provide a retaining force capable of retaining a weight firmly in place without the element coming loose during operation of the balance during normal and routine operational use and/or during shocks or drops.

With regard to claim 10 (depends from claim 9) Graf does not disclose the claimed: wherein said timepiece is a watch. A watch is a portable timepiece commonly capable of being worn about a wrist, such as a wristwatch. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Graf’s movement in a wristwatch. The reason for doing so would have been to achieve a wrist wearable portable timepiece capable of being used portably by a user, as per the definition of the term ‘watch’. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-10-22
/SEAN KAYES/Primary Examiner, Art Unit 2844